Exhibit 10.10

CONSENT TO ASSIGNMENT OF LEASE

WHEREAS, NDNE 9/90 Corporate Center LLC (“Landlord”) and Aquila
Biopharmaceuticals, Inc. (“Assignor”) have heretofore entered into (i) that
certain Lease Agreement dated September 19, 1997 as amended by First Amendment
of Lease dated the 17th day of December, 1997, Second Amendment of Lease dated
the 14th day of January, 1998, Third Amendment of Lease dated the 3rd day of
February, 1998, that Fourth Amendment of Lease dated the 27th day of February,
1998 and Fifth Amendment of Lease dated the 13th day of March, 1998 (said Lease
Agreement as so amended is hereafter the “Lease”) with respect to certain space
located in a building (the “Building”) known as 175 Crossing Boulevard,
Framingham, MA;

WHEREAS, all of the stock and other indicia of ownership of Assignor has been
acquired by Antigenics, Inc., a Delaware corporation (A-Delaware) the result of
which is that Assignor is now a wholly owned subsidiary of A-Delaware;

WHEREAS, A-Delaware as the owner of all of the stock and other indicia of
ownership of Assignor has proposed a merger (the “Merger”) by and between
Assignor and Antigenics, Inc. a Massachusetts corporation (“Assignee”), which is
also a wholly owned subsidiary of A-Delaware pursuant to which Merger, Assignee
will be the surviving entity;

WHEREAS, pursuant to the Lease, the result of the Merger will be an assignment
of the Lease by Assignor to Assignee whereby Assignee will be the “Tenant” under
the Lease;

WHEREAS, Assignor and Assignee have requested that Landlord consent to the
assignment and assumption of all rights and obligations of Assignor under the
Lease to and by Assignee in connection with the Merger (the “Assignment”);

NOW, THEREFORE, the undersigned does hereby consent to the Assignment by and
between Assignor and Assignee, by the terms of which, among other matters,
Assignor assigns to Assignee all of its right, title and interest as Tenant
under the Lease and Assignee assumes and agrees to perform to and for the
benefit of Landlord and its successors and assigns all of the terms, covenants
and agreements to be performed or observed by the “Tenant” under the Lease as if
the Assignee were the “Tenant” originally named in the Lease upon and subject to
the following representations, terms and conditions:

1. As a condition to the effectiveness hereof, Landlord shall be furnished with
a counterpart of this instrument duly executed by Assignor and Assignee
acknowledging the accuracy of their respective representations contained and
their acceptance of the conditions herein set forth.

2. This instrument shall not:

(a) be construed to modify, waive or affect any of the terms, covenants or
conditions of the Lease nor any of Assignor’s nor Assignee’s obligations under
the Lease nor to waive any breach thereof; and;

(b) be construed to enlarge or increase Landlord’s obligations under the Lease.



--------------------------------------------------------------------------------

3. This Consent shall not be assignable.

4. Neither the Assignment nor the consent of the Landlord thereto nor any
acceptance of rent by Landlord from Assignee shall release or discharge Assignor
from any liability under the Lease and Assignor, to the extent Assignor in any
way continues its legal existence shall remain jointly and severally liable with
Assignee and responsible for the full payment, performance and observance of all
the terms, covenants and conditions contained in the Lease on the part of
Assignor to be performed and observed thereunder as if the Assignment and this
Consent had never been made and entered into. Nothing contained herein shall be
deemed or construed to release Assignee from any of its obligations under the
Lease as hereafter provided. Assignee hereby (i) recognizes and agrees to attorn
to Landlord and its successors and assigns as the Landlord under the Lease and
(ii) agrees to be bound by and shall perform to and for the benefit of the
Landlord (and Landlord’s successors and assigns) all of the terms, covenants,
conditions and agreements to be performed or observed by the “Tenant” under the
Lease as if the Assignee were the “Tenant” originally named in the Lease
including, without limitation, the payment of all payments of Annual Fixed Rent
and Additional Rent payable to the Landlord under the Lease.

5. The consent by Landlord to the Assignment shall not be construed as a consent
by Landlord to further assignment of the Lease nor any subletting by Assignee of
the Premises, or any part thereof (not previously consented to by Landlord).
Neither the Assignment nor any of the rights, privileges or obligations
thereunder shall be assigned, modified, renewed or extended, nor shall the
Premises, or any part thereof, be sublet or occupied by others.

6. The consent herein granted shall not be deemed to be a waiver by Landlord of
any uncollected or unbilled rentals or other charges that may be due or payable
by Assignor or Assignee under the Lease.

7. In the event that there shall be any conflict between the terms, covenants
and conditions of this Consent and the terms, covenants and conditions of any
agreement by and between Assignor and Assignee regarding the Assignment, then
the terms, covenants and conditions of this Consent shall prevail in each
instance and any conflicting terms, covenants or conditions of the Assignment
shall be modified to conform with the terms, covenants and conditions of this
Consent, but only as they pertain to the Landlord, the Lease or this Consent.

8. Assignor and Assignee each hereby agree to indemnify and hold Landlord
harmless from and against any and all claims, costs or damages sustained or
incurred by Landlord as the result of any claim by any party that they are
entitled to a commission or broker’s fee in connection with this Consent or the
Assignment. The indemnity contained therein shall include, without limitation,
all attorneys fees and expenses incurred by Landlord in connection with any such
claim.

9. As a material inducement to Landlord in executing and delivering this Consent
and as a condition to the effectiveness of the Consent herein granted, Assignor
and Assignee represent and warrant to Landlord as follows (which representations
and warranties shall survive the Merger and the Assignment):

 

-2-



--------------------------------------------------------------------------------

A. Upon completion of the Merger and the Assignment, Assignee shall have a net
worth not less than the net worth of Assignor immediately prior to the Merger
and the Assignment;

 

B. Upon completion of the Merger and the Assignment, Assignee shall deliver to
Landlord a Certificate of Legal Existence as to the existence of Assignee
together with all Articles of Merger and/or consolidation or other documentation
filed with the Secretary of State of Massachusetts and/or the Secretary of State
of Delaware in connection with the Merger; and

 

C. From and after the date hereof, all notices given to the “Tenant” under the
Lease shall be delivered to the Assignee at the following address:

 

-3-



--------------------------------------------------------------------------------

Antigenics, Inc.

630 Fifth Avenue, Suite 2100

New York, New York 10111

Attn: Garo H. Armen PhD., President

IN WITNESS WHEREOF, the parties hereto have executed this instrument on the date
written below.

Dated: May 8, 2001

 

LANDLORD: NDNE 9/90 Corporate Center LLC By:   NDNE 9/90, Inc. Its:   Manager
By:   /s/ [Illegible] Its:   Exec VP Agreed to: ASSIGNOR: Aquila
Biopharmaceuticals, Inc. By:   /s/ Garo H. Armen Its:   President & CEO
ASSIGNEE: Antigenics, Inc., a Massachusetts corporation and survivor by way of
Merger as the result of the Merger between Aquila Biopharmaceuticals, Inc. and
Antigenics, Inc., a Massachusetts corporation By:   /s/ Garo H. Armen Its:  
President

NDNE 87

 

-4-



--------------------------------------------------------------------------------

EXHIBIT B – P.1

[Floor plan graphic omitted as not material to investors.]

 

-5-



--------------------------------------------------------------------------------

EXHIBIT B – P.2

[Floor plan graphic omitted as not material to investors.]

 

-6-



--------------------------------------------------------------------------------

EXHIBIT C – Central Corridor Area

[Floor plan graphic omitted as not material to investors.]

 

-7-